Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 25, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she lost her employment through her own misconduct. There is substantial evidence in the record to support the board’s finding of misconduct based upon the proof that the claimant committed an unprovoked assault by striking her coemployee with her fist. Such a determination is a factual one, within the province of the board, and must be sustained where, as here, it is supported by substantial evidence (Matter of Lester [Cather-wood], 30 AD2d 1025). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.